Case: 2:21-cv-00020-DDN Doc. #: 1-1 Filed: 03/19/21 Page: 1 of 7 PageID #: 8




                            EXHIBIT 1
                   STATE COURT FILE
                                                                                                        Electronically Filed - Montgomery Circuit - January 20, 2021 - 09:14 AM
     Case: 2:21-cv-00020-DDN Doc. #: 1-1 Filed: 03/19/21 Page: 2 of 7 PageID #: 9
                                                                               21AA-CC00003

           IN THE CIRCUIT COURT OF MONTGOMERY COUNTY, MISSOURI


TONY NOWLIN                                   )
4201 Clark Lane #123                          )
Columbia, MO 65202                            )
                                              )
                      Plaintiff               )
                                              )
v.                                            )               Case No. ______________
                                              )
CARGILL, INCORPORATED, a                      )               JURY TRIAL DEMANDED
Delaware corporation                          )
                                              )
                      Defendant.              )
                                              )
Serve Registered Agent for Defendant:         )
The Corporation Company                       )
120 S. Central Avenue – Suite 400             )
St. Louis, MO 63105                           )

                                  PETITION FOR DAMAGES

         COMES NOW Plaintiff, Tony Nowlin, by and through his attorneys Bley & Evans LC,

and for his Petition for Damages against Defendant, Cargill, Incorporated, states and alleges as

follows:

         1.    Plaintiff Tony Nowlin resides in Columbia, Boone County, Missouri.

         2.    Defendant Cargill is a corporation based in Minnetonka, Minnesota, and

incorporated in Wilmington, Delaware.

         3.    The incident that gave rise to this action occurred in Montgomery City, Missouri,

and, therefore, venue is proper in Montgomery County, Missouri.

         4.    On January 13, 2020, at approximately 3:00 P.M., Plaintiff was picking up a

delivery for his employer, Old Dominion, at the Cargill facility in Montgomery City, Missouri.

         5.    Plaintiff was a business invitee at the time of the incident, and was, therefore, owed

a duty by Defendant to maintain a reasonably safe property.
                                                                                                           Electronically Filed - Montgomery Circuit - January 20, 2021 - 09:14 AM
 Case: 2:21-cv-00020-DDN Doc. #: 1-1 Filed: 03/19/21 Page: 3 of 7 PageID #: 10




       6.      Prior to plaintiff’s arrival at the facility, ice and/or snow had been allowed to

accumulate in the parking lot and sidewalk in front of the facility.

       7.      Prior to Plaintiff’s arrival at the facility, at least one person had slipped and fell on

the ice and/or snow that had accumulated on the parking lot and sidewalk.

       8.      The ice and/or snow in the parking lot and sidewalk area created a dangerous

condition that was not reasonably safe at the time of Plaintiff’s arrival.

       9.      Employees of Defendant Cargill were aware that other individual(s) had fallen on

the ice and/or snow, prior to the Plaintiff’s arrival at the facility, and were, therefore, aware that

the parking lot and sidewalk were not reasonably safe.

       10.     Defendant, acting through its employees, failed to take reasonable steps to remedy

the dangerous condition.

       11.      As a direct result of the dangerous condition of Defendant’s facility, Plaintiff

suffered injury to his shoulder resulting in a torn rotator cuff.

       12.     Plaintiff’s injury has directly resulted in the following damages:

               a.      Past medical expenses in excess of $71,546.14;

               b.      Future medical expenses;

               c.      Past and future lost wages; and

               d.      Past and future non-economic damages, including pain and suffering and

                       loss of enjoyment of life.

       WHEREFORE, Plaintiff prays that the Court enter Judgment against Defendant in an

amount in excess of $25,000, plus pre and post judgment interest, and further relief deemed

appropriate by the Court.




                                                    2
                                                                                Electronically Filed - Montgomery Circuit - January 20, 2021 - 09:14 AM
Case: 2:21-cv-00020-DDN Doc. #: 1-1 Filed: 03/19/21 Page: 4 of 7 PageID #: 11




                                         Respectfully Submitted,

                                         BLEY & EVANS, L.C.

                                   By:   /s/ Mark J. Evans
                                         MARK J. EVANS, #39050
                                         WALLY BLEY, #28657
                                         1000 W. Nifong Blvd.
                                         Bldg. 4 - Ste. 200
                                         Columbia, MO 65203
                                         P: (573) 443-8385
                                         F: (573) 443-8395
                                         evans@bleyevanslaw.com
                                         bley@bleyevanslaw.com
                                         ATTORNEYS FOR PLAINTIFF




                                     3
             Case: 2:21-cv-00020-DDN Doc. #: 1-1 Filed: 03/19/21 Page: 5 of 7 PageID #: 12

             IN THE 12TH JUDICIAL CIRCUIT, MONTGOMERY COUNTY, MISSOURI

Judge or Division:                                              Case Number: 21AA-CC00003
JASON H LAMB
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
TONY NOWLIN                                                     MARK J. EVANS
                                                                1000 WEST NIFONG BLVD
                                                                BUILDING 4, SUITE 200
                                                          vs.   COLUMBIA, MO 65203
Defendant/Respondent:                                           Court Address:
CARGILL INCORPORATED                                            211 E 3rd
Nature of Suit:                                                 ROOM 301
CC Pers Injury-Other                                            MONTGOMERY CITY, MO 63361
                                                                                                                                (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: CARGILL INCORPORATED
  SERVE REGISTERED AGENT: THE CORPORATION COMPANY, 120 SOUTH CENTRAL AVENUE, SUITE 400,
  ST. LOUIS, MO. 63105


       COURT SEAL OF               You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition. /S/ Robyn R. Schmidt
                                                                                                                 Montgomery County Circuit Clerk
                                                                                                                 12:29 PM, 1/20/2021, RIEGELDJ
                                     ___JAN. 20, 2021_______________               ______________________________________________________
   MONTGOMERY COUNTY
                                                     Date                                                Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.


OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-19               1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                                Electronically Filed - Montgomery Circuit - February 01, 2021 - 08:39 AM
Case: 2:21-cv-00020-DDN Doc. #: 1-1 Filed: 03/19/21 Page: 6 of 7 PageID #: 13
Case.net: 21AA-CC00003 - Docket Entries                                      Page 1 of 1
     Case: 2:21-cv-00020-DDN Doc. #: 1-1 Filed: 03/19/21 Page: 7 of 7 PageID #: 14




                                                                                   Search for Cases by: Select Search Method...           
Judicial Links   |   eFiling   |   Help   |   Contact Us   |    Print                              GrantedPublicAccess    Logoff SONETTE123

                 21AA-CC00003 - TONY NOWLIN V CARGILL, INCORPORATED (E-CASE)
  FV File Viewer

Click here to eFile on Case                 Sort Date Entries:                                       Display Options:
Click here to Respond to Selected Documents
                                                                                       Descending
                                                                                                                         All Entries      
                                                                                       Ascending


01/20/2021           Judge Assigned
                     Pet Filed in Circuit Ct
                     Petition for Damages.
                        Filed By: MARK J. EVANS
                     Confid Filing Info Sheet Filed
                     Confidential Case Filing Information Sheet.
                       Filed By: MARK J. EVANS
                       On Behalf Of: TONY NOWLIN
                     Filing Info Sheet eFiling
                         Filed By: MARK J. EVANS
                     Summons Issued-Circuit
                     Document ID: 21-SMCC-19, for CARGILL INCORPORATED MN.

02/01/2021           Notice of Service
                     21-SMCC-19 by St. Louis County; Electronic Filing Certificate of Service.
                     Corporation Served
                     Document ID - 21-SMCC-19; Served To - CARGILL INCORPORATED MN; Server - SO ST LOUIS
                     COUNTY-CLAYTON; Served Date - 29-JAN-21; Served Time - 00:00:00; Service Type - Sheriff
                     Department; Reason Description - Served

02/10/2021           Motion for Change of Venue
                     Motion for Change of Venue.
                       Filed By: MARK J. EVANS
                       On Behalf Of: TONY NOWLIN
Case.net Version 5.14.16                                       Return to Top of Page                                     Released 03/09/2021




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                          3/19/2021
